PER CURIAM.
Rodney Morton appeals the district court’s order denying relief under 28 U.S.C. § 1915A(b) (2000), on his complaint challenging matters concerning his parole file. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Morton v. Fahey, No. CA-04-428-1 (E.D.Va. July 12, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED